





FIRST AMENDMENT TO EQUITY PURCHASE AGREEMENT


This First Amendment (this “First Amendment”) to that certain Equity Purchase
Agreement by and among Amedisys Personal Care, LLC, a Delaware limited liability
company (“Buyer”), Associated Home Care, LLC, a Massachusetts limited liability
company formerly named Associated Home Care, Inc. (the “Company”), Elder Home
Options, LLC, a Massachusetts limited liability company (“EHO” and together with
the Company, the “Acquired Companies”), Michael Trigilio (“Seller”), and
Amedisys, Inc., a Delaware corporation (“Amedisys”), dated as of February 5,
2016 (the “Purchase Agreement”), is made and entered into and effective on the
18th day of May, 2018, by and among Buyer, the Company, EHO, Seller and
Amedisys. Buyer, the Company, EHO, Seller and Amedisys are sometimes
collectively referred to herein as the “Parties” and each, a “Party.”
Capitalized terms used herein that are not otherwise defined herein shall have
the meanings given to such terms in the Purchase Agreement.
RECITALS
WHEREAS, the Closing occurred on March 1, 2016, and, pursuant thereto, Buyer
acquired (i) one hundred percent (100%) of the membership interest of the
Company, and (ii) one hundred percent (100%) of the membership interest of EHO
(collectively, the “Equity Interests”);


WHEREAS, Section 1.03 of the Purchase Agreement provides that, as additional
consideration for Seller’s sale of the Equity Interests to Buyer, Seller shall
be eligible to receive certain Contingent Payments, up to an aggregate amount of
approximately $10.1 million (prior to any withholdings required by law and to be
reported as compensation by Seller), based on the achievement by the Acquired
Companies of certain identified minimum EBITDA thresholds for five measurement
periods ending on each of the first through fifth anniversaries of the Closing
Date (each, a “Measurement Period”), and provided Seller satisfies certain
employment conditions specified in the Purchase Agreement;


WHEREAS, both the First Measurement Period and the Second Measurement Period
have ended and no Contingent Payments have been earned by Seller pursuant to
Section 1.03 of the Purchase Agreement;


WHEREAS, in view of the foregoing, and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged by the
Parties, (x) the Parties desire to amend the Purchase Agreement to, inter alia,
delete Section 1.03 therefrom, and (y) Seller desires to fully, completely and
irrevocably release and discharge Amedisys, Buyer, the Company and their
respective Affiliates from any obligations pursuant to Section 1.03 of the
Purchase Agreement, including, without limitation, any obligation to make any
Contingent Payments as well as any related reporting and accounting obligations
thereunder.


NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual promises
set forth herein, and other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged by the Seller and the other Parties,
the Parties hereby agree as follows:





--------------------------------------------------------------------------------





1.Amendment of Section 1.03. Section 1.03 of the Purchase Agreement is hereby
amended and restated in its entirety as follows: “Reserved.”


2.Amendment of Section 9.02(d). In view of the amendment to Section 1.03 of the
Purchase Agreement, Section 9.02(d) of the Purchase Agreement is hereby amended
and restated in its entirety as follows: “Reserved.”


3.Seller Acknowledgment and Release. Seller hereby acknowledges that no
Contingent Payments were earned or are due and payable to him pursuant to
Section 1.03 of the Purchase Agreement for either the First Measurement Period
or the Second Measurement Period. Further, Seller hereby fully, completely and
irrevocably releases and discharges Amedisys, Buyer, the Company and their
respective Affiliates from any prior, existing or future obligations pursuant to
Section 1.03 of the Purchase Agreement, whether relating to the First
Measurement Period, the Second Measurement Period, or any remaining Measurement
Period, including, without limitation, any obligation to make any Contingent
Payments as well as any related reporting, accounting or other obligations
thereunder.


4.Seller Indemnity. Seller hereby covenants and agrees that he will defend and
indemnify the Buyer Indemnitees against and hold them harmless from any Losses
suffered or incurred by any Buyer Indemnitee to the extent such Loss results
from any third party alleging that its rights have been adversely affected by
this First Amendment.


5.
General Provisions.

(a)    Counterpart Execution. This First Amendment may be executed in any number
of counterparts, each of which shall be an original, but all of which shall
together constitute one and the same instrument. For purposes hereof, facsimile
and electronically scanned copies hereof and facsimile and electronically
scanned signatures hereof shall be authorized and deemed effective.
(b)    Recitals. The Recitals set forth hereinabove are incorporated into this
First Amendment and made a part hereof.
(c)    Governing Law. This First Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of laws principles.
(d)    Binding Effect. This First Amendment shall be binding upon and inure to
the benefit of the parties and their permitted successors and assigns.
(e)    Amendment. This First Amendment may be amended, modified, extended,
superseded or cancelled, and any of the terms, covenants, representations,
warranties or conditions hereof may be waived, only by a written instrument
executed by all of the Parties.
(f)    Continued Effectiveness. Except as amended by this First Amendment, all
terms and provisions of the Purchase Agreement shall continue in full force and
effect and remain unchanged.
[SIGNATURE PAGES FOLLOW]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this First Amendment as of the
date first set forth above.
        
BUYER:


AMEDISYS PERSONAL CARE, LLC


By: /s/ Paul Kusserow
Name: Paul Kusserow
Its: President and Chief Executive Officer


AMEDISYS:


AMEDISYS, INC.


By: /s/ Paul Kusserow
Name: Paul Kusserow
Its: President and Chief Executive Officer


COMPANY:


ASSOCIATED HOME CARE, INC.


By: /s/ Michael Trigilio
Name: Michael Trigilio
Its: President Personal Care


EHO:


ELDER HOME OPTIONS, LLC


By: /s/ Michael Trigilio
Name: Michael Trigilio
Its: President Personal Care


SELLER:


MICHAEL TRIGILIO


/s/ Michael Trigilio







